                                   1

                                   2                                  UNITED STATES DISTRICT COURT

                                   3                              NORTHERN DISTRICT OF CALIFORNIA

                                   4                                          SAN JOSE DIVISION

                                   5

                                   6     WILLIAM CASTANARES VIRAY,                           Case No. 18-cv-04634-BLF
                                   7                     Plaintiff,
                                                                                             ORDER DISMISSING CASE WITH
                                   8              v.                                         PREJUDICE FOR FAILURE TO
                                                                                             COMPLY WITH COURT ORDER
                                   9     AFTIM AMIN SABA, et al.,
                                  10                     Defendants.

                                  11

                                  12          On August 27, 2018, this Court granted the government’s motion to dismiss Plaintiff
Northern District of California
 United States District Court




                                  13   William Viray’s Complaint. See ECF 14. The Court granted Mr. Viray leave to amend and

                                  14   ordered him to file his amended complaint by September 26, 2018, warning that “[f]ailure to meet

                                  15   the deadline to file an amended complaint or failure to cure the deficiencies identified in this Order

                                  16   will result in a dismissal of Plaintiff’s claims with prejudice.” Id.; see Fed. R. Civ. P. 41(b). Mr.

                                  17   Viray failed to file an amended complaint by the deadline.

                                  18          The Court has considered the five factors for determining whether to dismiss a case as a

                                  19   sanction: “(1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to

                                  20   manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring

                                  21   disposition of cases on their merits; and (5) the availability of less drastic alternatives.” Yourish v.

                                  22   California Amplifier, 191 F.3d 983, 990 (9th Cir. 1999) (citation omitted). Each of these factors

                                  23   except the policy in favor of resolution of cases on the merits weighs in favor of dismissal with

                                  24   prejudice. As such, the Court DISMISSES WITH PREJUDICE Mr. Viray’s claims.

                                  25          IT IS SO ORDERED.

                                  26   Dated: October 9, 2018

                                  27                                                     ______________________________________
                                                                                         BETH LABSON FREEMAN
                                  28                                                     United States District Judge
